DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 10/21/2022, is acknowledged.

3.  Claims  1-2, 4, 7, 12, 14, 17, 21-23, 26, 29, 38, 45, 46, 49, 51-52, 54, 56, 58, 60, 62-63 and 65  are pending.

4.  Applicant’s election without traverse of Group I, claims 1-2, 4, 7, 12, 14, 17, 21-23, 26, 29, 51 directed to an isolated antibody or antigen- binding fragment thereof that specifically binds to human protease activated receptor 2 (PAR-2), wherein the antibody or antigen-binding fragment thereof: (a) blocks the interaction between a PAR-2 activating ligand and an extracellular domain of PAR-2, and/or (b) blocks PAR-2 activation by a PAR-2 activating ligand, and wherein the antibody or antigen-binding fragment thereof does not bind to amino acids 59-63 of the N-terminus of human PAR-2, filed on 10/21/2022, is acknowledged.   
 
5.  Claims 38, 45, 46, 49, 52, 54, 56, 58, 60, 62-63 and 65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 1-2, 4, 7, 12, 14, 17, 21-23, 26, 29, 51are under examination as they read on an isolated antibody or antigen- binding fragment thereof that specifically binds to human protease activated receptor 2 (PAR-2), wherein the antibody or antigen-binding fragment thereof: (a) blocks the interaction between a PAR-2 activating ligand and an extracellular domain of PAR-2, and/or (b) blocks PAR-2 activation by a PAR-2 activating ligand, and wherein the antibody or antigen-binding fragment thereof does not bind to amino acids 59-63 of the N-terminus of human PAR-2.

7.  Applicant’s IDS, filed 10/21/2022, is acknowledged. 

8. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.  Claims 1-2, 4, 7, 17, 21-23, 26, 27 and 51  are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

A.	  Claim 1 recites “amino acids 59-63 of the N-terminus of human PAR-2” is indefinite, it is indefinite to recite amino acids position of a protein without structural features of the protein (i.e., SEQ ID NO).  For example the specification at [0163] refers to human PAR-2 isoform SQ ID NO: 28 with signal sequences, while the specification at [0164] refers to the mature isoforms of human PAR-2 isoform without the signal sequence (SEQ ID NO: 109).  It is not clear which NN-terminus of human PAR-2 the claim refers to the one with or without the signal sequences, SEQ ID NO: 28, SEQ ID NO: 48 or  SEQ ID NO: 109. Further, it is not clear which isoform the claim is referring to. Moreover, different laboratories may use the different numbering system to define the same protein.


 10. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
11.  Claims 1-2, 4, 7, 17, 21-23, 26, 27 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 encompasses a genus of anti-PAR-2 that (a) blocks the interaction between a PAR-2 activating ligand and an extracellular domain of PAR-2,  and/or (b) blocks PAR-2 activation by a PAR-2 activating ligand, and wherein the antibody or antigen-binding fragment thereof does not bind to amino acids 59-63 of the N-terminus of human PAR2, wherein the antibody or antigen-binding fragment thereof inhibits interaction between the soluble PAR-2 activating ligand and PAR-2 in a cell with an IC50 from about 0.1 nM to about 17 nM in claim 2, wherein the antibody or antigen-binding fragment thereof inhibits PAR-2 activating ligand-induced and trypsin-induced calcium flux in a cell in an ICso range from about 6 nM to about 11 nM in claim 4, wherein the antibody or antigen-binding fragment thereof inhibits PAR-2 activating ligand-induced contraction of a smooth muscle cell by at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 95% or at least 98% compared to a control antibody of the same isotype in claim 7, wherein the antibody or antigen-binding fragment thereof has binding affinity (KD) to human PAR-2 from about 4 X 10-10 M to about 1 X 10-9 M in claim 17.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding to PAR-2, blocks the interaction between a PAR-2 activation ligand and an extracellular domain of PAR-2 and having the claimed functional attributes.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification at [0216] discloses that a PAR- 2 activating ligand can include, without limitation, a PAR-2 tethered ligand (in cis or trans); a PAR- I tethered ligand; or a soluble ligand (e.g., a synthetic soluble PAR-2 activating ligand such as SLIGKV (SEQ ID NO: 45), SLIGRL (SEQ ID NO: 46), or 2-Furoyl-Leu-Ile-Gly-Arg-Leu-Orn- N12 trifluoroacetate salt (2-furoyl-LIGRLO).  

[0218] An anti-human PAR-2 antibody that antagonizes activation of PAR-2 by a PAR-2 activating ligand can be identified for example by testing the PAR-2 activation in the presence of a PAR-2 ligand (e.g., a synthetic soluble PAR-2 activating ligand such as SLIGKV) and inhibition of the PAR-2 activation by an anti-PAR-2 antibody. 

Brown et al (SLAS Discovery 2018, Vol. 23(5) 429–436) using a thermo-stabilized mutant of PAR2, they conducted affinity selection using our >100-billion-compound DNA-encoded library. They observed a number of putative ligands enriched upon selection, and subsequent cellular profiling revealed these ligands to comprise both agonists and antagonists. The agonist series shared structural similarity with known agonists. The antagonists were shown to bind in a novel allosteric binding site on the PAR2 protein (abstract).  Brown et al teach that few PAR2 antagonists have been described (page 430, left col., top ¶).

It is noted that  human PAR-2 is  397 amino acid in length.  It is well known in the art that the epitope binding site of an antibody is usually defined by no more than six to eight amino acids. Neither the instant specification nor the art of record shows that the majority of antibodies that bind to any one of the multitude of epitopes present in a protein having the sequence of human PAR-2 are capable of blocking the interaction between a PAR-2 activating ligand and an extracellular domain of PAR-2, as is required for the operability of the claimed product. The required genus is not adequately described because neither the specification nor the art of record describes a representative number of species of antibody within the required genus.
Artisans are well aware that knowledge of a given antigen (for instance PAR-2) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
Importantly, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.

     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

 In contrast to applicant’s reliance of describe the epitope of the human PAR-2 in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, one or more functions recited in the claims and binding affinity, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-PAR-2 antibodies to demonstrate possession.  Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

However, the anti-PAR-2 antibodies are required to practice the invention.  The specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired functional properties. Applicant is merely rely on the identification of PAR-2 as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of anti-PAR-2 antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-PAR-2 antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.
 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

 
12.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

13.  Claims 1-2, 4, 7, 17, 21 and 51  are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Cheng et al (Nature volume 545, pages112–115 (2017), IDS NPL36).

Cheng et al teach that an anti-PAR2 blocking antibody, MAB3949 that binds to the extracellular surface of PAR2, preventing access of the tethered ligand to the peptide-binding site (abstract, Fig. 4).  The PAR2 binding epitope comprises residues 59–63 from the amino terminus, residues 220 and 232–234 from ECL2 and residues 315–319 from TM6 and ECL3 (Fig. 4b), and is distinct from antibodies designed to target the protease cleavage site around Arg3617.  Deletion of the amino terminus up to residue 57 had little effect on antibody binding (Kd 11 ± 2.7 nM, Extended Data Fig. 4f), whereas further truncation to residue 63 completely abolished binding, indicating a critical contribution of residues 57–62 to the epitope (data not shown).   MAB3949 exhibited blocking activity against activation of PAR2 both with trypsin (IC50 of 286 nM) and with activating peptide (IC50 of 253 nM) in the functional FLIPR assay (Extended Data Fig. 4a–d). The binding of Fab3949 to ECL2 provides a structural rationale for the antagonist activity of MAB3949; probably through direct competition with the tethered or activating peptide, although alternative mechanisms cannot be ruled out (page 115, left col., 1st ¶).  

Cheng et al teaches that eluted PAR2–Fab complexes were pooled, concentrated to 20 mg ml−1 (i.e., composition) (see 2nd ¶ under Methods).

Cheng et al teache that the MAB3949 is mouse IgG2A (see Fig. 4) (i.e., comprising constant regions).

While Cheng identify that the referenced MAB3949 antibody binds to amino acids 59-63 of PAR-2, however, the recitation “ does not bind to amino acids 59-63 of the N-terminus of human PAR-2” is optional in the claim.

The recited functional properties and attributes of the anti-PAR-2 antibody is considered inherent of the referenced antibody in the absence of the evidence to the contrary.  Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may  be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on. In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997).

Since the office does not have a laboratory to test the reference antibodies, it is applicant’s burden to show that the reference antibody does not possess the claimed attributes recited in the claim using the specific assays.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).   

The reference teachings anticipate the claimed invention.


14.  Claims 1-2, 4, 7, 17, 21-23 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018167322 (IDS FP23)/ US20180305450.

The WO2018167322 A1/US20180305450 are equivalent and the US `450 will be used in the rejection.

The `450 publication teaches an anti-PAR2 antibodies such as PaB670129 which is a potent inhibits trypsin-induced PAR2 calcium responses in human, mouse, rat and cyno cells expressing endogenous PAR2 (Fig. 3E).   FIG. 4B provides IC50 curves for PaB670129 against different PAR2 protease activators.

IC50 calculations demonstrate that PaB670129 potently inhibits trypsin-induced PAR2 calcium responses in human, mouse, rat and cyno cells expressing endogenous PAR2 (FIG. 3E). Furthermore in human A549 cells, thrombin-induced PAR1 activation is not inhibited by PaB670129 but can be effectively blocked by the Vorapaxar and anti-PAR1 monoclonal antibodies (FIG. 6). These data demonstrate that PaB670129 is a potent and specific antagonist of PAR2. Application of PaB670129 alone to PAR2-expressing cells has no effect on basal cellular calcium levels, demonstrating that PaB670129 lacks any agonistic activity at PAR2 (FIG. 4A). Furthermore, PaB670129 potently antagonizes PAR2-evoked responses to diverse proteases including trypsin, tryptase and matriptase (FIG. 4B). [0206].

An antibody or antigen-binding fragment whose binding to PAR2: (i) interferes with the interaction between PAR2 and a protease (e.g., trypsin, tryptase and/or matriptase); (ii) inhibits the cleavage of PAR2 by a protease; (iii) inhibits PAR2 signaling or PAR2 activation; and/or (iv) results in inhibition of at least one biological function of PAR2. The antibodies or antigen-binding fragments of the disclosure inhibit activation of PAR2.   The antibodies or antigen-binding fragments inhibit exposure of the tethered ligand. the antibodies or antigen-binding fragments inhibit conversion of inactive uncleaved PAR2 into active, cleaved PAR2. The antibodies or antigen-binding fragments inhibit exposure of the tethered ligand. The antibodies or antigen-binding fragments inhibit activation of a PAR2 receptor by its tethered ligand. The antibodies or antigen-binding fragments inhibit binding of the tethered ligand to the second transmembrane domain of PAR2. [0039], [0040],  [047], [0128].  

SEQ ID NO: 802 - Human PAR2 Tethered Ligand SLIGKVDGTSHVTGKGVTVETVFSVDEFSASVLTGKLTT.

The `450 publication teaches that the antibody or antigen-binding fragment binds to PAR2 with greater affinity at a pH of 7.4 than at a pH of 6.0. The antibody or antigen-binding fragment has an IC50 of less than 100/50/40 nM.  The antibody or antigen-binding fragment has an IC50 of less than 1.5×10−10 M or 7.0×10−11 M in a calcium influx assay in human A549 cells [0012], Figs. 3, 4A.  the antibodies or antigen-binding fragments of the present disclosure block the interaction between PAR2 and a protease (e.g., trypsin) in vitro at a pH of 7.4 with an IC.sub.50 value of less than about 200 nM, 150 nM, 100 nM, 50 nM, 40 nM, 30 nM, 20 nM, 10 nM, 1 nM, 500 pM, 400 pM, 200 pM, 100 pM, 50 pM, 5 pM, 1 pM or 0.1 pM [0048].

The antibody or antigen-binding fragment inhibits calcium influx in the calcium influx assay with an IC.sub.50 of less than 1 nM, 500 pM, 400 pM, 200 pM, 100 pM, 50 pM, 10 pM, 5 pM, 1 pM or 0.1 pM [0048].

The `450 publication pharmaceutical compositions comprising the anti-PAR2 antibodies or antigen-binding fragments thereof of the present disclosure [0117]. 

The `450 publication teaches that the antibody is IgG antibody[008], human IgG1 antibody [0076],  human IgG1, human IgG2 ,  human IgG3, human IgG4 [0054], [0079], [0080].  The `450 publication teaches humanized/chimeric antibody comprising a constant region of CL and CH derived from human IgG1, 2,3, 4 [0075], [0079], [0087].

The recited functional properties and attributes of the anti-PAR-2 antibody is considered inherent of the referenced antibody in the absence of the evidence to the contrary.  Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may  be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on. In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997).

Since the office does not have a laboratory to test the reference antibodies, it is applicant’s burden to show that the reference antibody does not possess the claimed attributes recited in the claim using the specific assays.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).   

The reference teachings anticipate the claimed invention.
15.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.  Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over, WO2018167322 (IDS FP23)/ US20180305450, as applied to 1-2, 4, 7, 17, 21-23, and 51 and further in view of US20190292258.

The teachings of the `332/`450 publications have been discussed, supra.

The reference teachings differ from the claimed invention only in the recitation a human IgGκ light chain constant region in claim 26 and S228P substitution in the human IgG4 heavy chain constant region in claim 29.

The `258 publication teaches that the nucleotide sequences of the heavy and light chain variable region are synthesized into DNA by contract research organization such as Lake Pharma (Belmont Calif.) and then, using vectors for recombinant expression in mammalian cells, the VH cloned in-frame with coding sequences for the human isotype of choice IgG1, IgG2, or IgG4 constant regions and including modified versions thereof that are known in the art and the Vκ cloned in-frame with coding sequences for the human Cκ region. The Fc regions may be modified for either increased or decreased effector function such as C1q binding or FcR binding. In particular the antibody isotype may be human IgG4, which may exhibit lowered antibody dependent cellular cytotoxicity than human IgG1 or human IgG2. The middle hinge and or the Fc of the human IgG4 may be modified (for example, see U.S. Pat. No. 8,911,726 and disclosures and references therein.) IgG4 may also be modified to drive inter-chain disulfide bonds rather intra-chain to better ensure homodimeric IgG4 rather than monomeric or heterodimeric formation (replacement of the middle hinge region with that from human IgG1; mutation S228P/L235E; mutation of serine 229 to proline (Bloom et al., Protein Sci. (1997) 6:407-15); see also Peters et al., J. Biol. Chem. 2012). Vectors are then transformed into HEK293 cells for expression of recombinant fully human antibody. Fully human IgGκ mAb versions of the selected AlivaMab mAb are purified from tissue culture supernatants using protein A. The fully human versions retain all of the characteristics of the parental chimeric AlivaMab [0114].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-PAR2 antibody taught by the `332/`450 publication with human IgGκ light chain constant region and S228P substitution of the human IgG4 as taught by the `258 publication to drive inter-chain disulfide bonds rather intra-chain to better ensure homodimeric IgG4 rather than monomeric or heterodimeric formation.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

17.  Claim 12 is allowable.
18.  Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
19.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i)  US2013122086. The `086 publication teaches that the use of an antibody that was raised against amino acids 37SLIGKVDGTSHVTG50 (SEQ ID NO: 48) [0089].

(ii) US Pat. 8101724.

The `724 patent teaches and claims a human antibody or antigen-binding fragment thereof that specifically binds to human PAR-2 (SEQ ID NO:851), wherein the antibody or antigen-binding fragment thereof: (a) interacts with Ser-37, Leu-38, Ile-39, Gly-40, Val-42 and Asp-43 of human PAR-2; (b) does not interact with Lys-41 of human PAR-2; (c) blocks trypsin cleavage of human PAR-2 at the activating cleavage site located at the junction of residues Arg-36 and Ser-37 of human PAR-2; (d) does not block trypsin cleavage of human PAR-2 at the non-activating cleavage site located at the junction of residues Arg-31 and Ser-32; and (e) competes for binding to human PAR-2 with a reference antibody comprising heavy chain complimentary determining regions (HCDR1-HCDR2-HCDR3) having the amino acid sequences of SEQ ID NOs:700-702-704; and the light chain CDRs (LCDR1-LCDR2-LCDR3) having the amino acid sequences of SEQ ID NOs:708-710-712.

(iii) Damiano et al.  Increased expression of protease activated receptor-2 (PAR-2) in balloon-injured rat carotid artery. Thromb Haemost. 1999 May;81(5):808-14.

Damiano et al teaches a polyclonal antibody raised against the N-terminal residues 37-53 of human PAR-2 (see abstract).


20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 15, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644